Per Curiam.  statute of limitations- Bur-proof-The complaint in this cause was filed, March 7, 1885. The answer pleading statute of was filed April 2, 1885. The complaint was amended September 18, 1885, by alleging that suit was brought on this cause of action November 13, 1883, and dismissed April 9, 1884. The amended answer filed March 20, 1888, denied the bringing and dismissal of the previous suit. There was no proof on the point, and the court should have instructed the jury that upon the evidence the action was barred by the statute.  ragligengence, how relotted. Upon the facts the proof was wholly insufficient to nt a recovery by plaintiff. The only suggestion of nece on the part of defendant was that growing out of the tatutory presumption. The testimony of witnesses, who are ncontradicted and not even cross-examined, overcome this resumption and show the killing of the cattle to have been navoidable. Reverse.